Citation Nr: 0511172	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-00 681	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2001 and May 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The March 2001 rating decision 
granted service connection for PTSD and assigned an initial 
evaluation of 30 percent effective from the date the 
veteran's claim was received.  The May 2002 rating decision 
increased the veteran's rating for PTSD to 50 percent, 
effective from the date his claim was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that additional 
development is necessary prior to a determination in this 
matter.  The record shows that while the veteran was provided 
the most recent supplemental statement of the case in January 
2004, his representative subsequently submitted VA medical 
records pertaining to treatment of his PTSD, during the 
period from February to March 2004.  These records were 
submitted without the veteran's waiver of the RO's initial 
consideration.  The United States Court of Appeals for the 
Federal Circuit has held that the Board may not review 
evidence on an initial basis without a waiver from the 
appellant.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Because 
the veteran has not submitted a written waiver of RO 
consideration, and because the RO has not had an opportunity 
to review the newly obtained evidence, a remand is warranted.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  After ensuring full compliance with 
the VCAA, its implementing regulations, 
and any additional notification and/or 
development action deemed warranted, the 
RO should re-adjudicate the claim of 
entitlement to a disability rating in 
excess of 50 percent for PTSD in light of 
all pertinent evidence, including the 
evidence received since the January 2004 
supplemental statement of the case, and 
all legal authority.

2.  If the determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
summarizes the pertinent evidence, 
including the evidence received since the 
January 2004 supplemental statement of 
the case.  This document should further 
reflect the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




